


Exhibit 10.1


AMERICAN AGCREDIT, FLCA
FARM CREDIT SERVICES OF AMERICA, PCA
COBANK, ACB
AGFIRST FARM CREDIT BANK



PERSONAL AND CONFIDENTIAL
November 1, 2013
Louisiana-Pacific Corporation
414 Union Street, Suite 2000
Nashville, Tennessee 37219
Attention: Sallie Bailey
$200.0 million Senior Secured Credit Facility
Commitment Letter
Ladies and Gentlemen:
American AgCredit, FLCA (“AAC”), CoBank, ACB (“CoBank”), Farm Credit Services of
America, PCA (“FCSA”), and AgFirst Farm Credit Bank (“AgFirst” and, together
with AAC, CoBank and FCSA, the “Commitment Parties”, “we” or “us”) are pleased
to confirm the arrangements under which (i) the Commitment Parties are
exclusively authorized by Louisiana-Pacific Corporation, a Delaware corporation
(the “Borrower”), to act as joint lead arrangers and joint bookrunners in
connection with, (ii) each of CoBank and FCSA is exclusively authorized by the
Borrower to act as a co-syndication agent in connection with, (iii) AAC is
exclusively authorized by the Borrower to act as administrative agent in
connection with, and (iv) AAC and FCSA commit, on a several but not joint basis,
to provide the financing for, certain transactions described herein, in each
case on the terms and subject to the conditions set forth in this letter and the
attached Annexes A, B, C and D hereto (collectively, this “Commitment Letter”).
You have informed us that the Borrower intends to acquire (the “Acquisition”),
directly or indirectly, all of the issued and outstanding common shares of
Ainsworth Lumber Company Ltd. (“Ainsworth” and, together with its subsidiaries,
the “Acquired Business”) and its subsidiaries. You have also informed us that,
in connection with the foregoing, the Borrower intends to consummate the other
Transactions described in the Transaction Description attached hereto as
Annex B. You have also informed us that the total cost of the Acquisition and
related fees, commissions and expenses will be financed from the following
sources:
•
up to $200.0 million under a new senior secured revolving credit facility (the
“Credit Facility”) having the terms set forth on Annex C;

•
cash on hand at the Borrower and/or its subsidiaries and/or cash on hand at the
Acquired Business; and

•
common equity of the Borrower issued to shareholders and option holders of
Ainsworth.



1.
Commitments; Titles and Roles.

Each of the Commitment Parties is pleased to confirm its agreement to act, and
you hereby appoint each of the Commitment Parties to act, as joint lead
arrangers and joint bookrunners in connection with the Credit Facility (each, a
“Lead Arranger” and, collectively, the “Lead Arrangers”). Each of CoBank and
FCSA is pleased to confirm its agreement to act, and you hereby appoint each of
CoBank and FCSA to act, as a co-syndication agent in connection with the Credit
Facility. AAC is pleased to confirm its agreement to act, and you hereby appoint
AAC to act, as administrative agent (the “Administrative Agent”) for the Credit
Facility. AgFirst is pleased to confirm its agreement to act, and you hereby
appoint AgFirst to act, as documentation agent in connection with the Credit
Facility. It is agreed that AAC will have “left side” designation and shall
appear on the top left of the credit agreement evidencing




--------------------------------------------------------------------------------




the Credit Facility and any offering or marketing materials in respect of the
Credit Facility (AAC in such capacity, the “Lead Left Arranger”) and each of
CoBank, FCSA and AgFirst will have “right side” designation and shall appear on
the top right of the credit agreement evidencing the Credit Facility and any
offering or marketing materials in respect of the Credit Facility. AAC is
pleased to commit to provide $130.0 million of the Credit Facility and FCSA is
pleased to commit to provide $70.0 million of the Credit Facility, in each case
on the terms and subject to the conditions contained in this Commitment Letter
and the Fee Letter (referred to below). Such commitments are on a several but
not joint basis and are for a ratable portion of the individual facilities that
comprise the Credit Facility. On the Closing Date (as defined in Annex C), (a)
CoBank intends to purchase a portion of AAC’s commitment via assignment, (b)
AgFirst intends to purchase a participation in AAC’s commitment and (c) FCSA
intends to sell participations in a portion of its commitment to GreenStone Farm
Credit Services, FLCA and Farm Credit Mid-America, FLCA, in each case pursuant
to separate documentation to be agreed upon among the Commitment Parties. Our
fees for our commitments and for services related to the Credit Facility are set
forth in a separate fee letter (the “Fee Letter”) entered into by the Borrower
and the Commitment Parties on the date hereof.
2.
Conditions Precedent.

The Commitment Parties’ commitments and agreements are subject to the execution
and delivery of appropriate definitive loan documents relating to the Credit
Facility including a credit agreement, guarantees, security agreement and pledge
agreement (collectively, the “Loan Documents”) that are substantially consistent
with the terms set forth in this Commitment Letter (including, without
limitation, the conditions precedent set forth on Annex D) and are otherwise
acceptable to us and you and a payoff and lien release letter from the
administrative agent under the Borrower’s existing asset-based credit facility.
Notwithstanding anything in this Commitment Letter to the contrary, (a) the only
representations relating to the Acquired Business the accuracy of which will be
a condition to the availability and use of up to $100,000,000 of the Credit
Facility (the “Acquisition Sublimit”) on the closing date of the Acquisition
(the “Acquisition Date”) to fund the Acquisition will be (i) the representations
made by or with respect to the Acquired Business in the Acquisition Agreement
(as defined in Annex B) as are material to the interests of the Lender Parties
(as defined below) and the Lead Arrangers (but only to the extent that the
Borrower or its affiliates have the right not to consummate the Acquisition, or
to terminate their obligations (or otherwise do not have an obligation to
close), under the Acquisition Agreement as a result of a failure of such
representations in the Acquisition Agreement to be true and correct) (the
“Specified Acquisition Agreement Representations”) and (ii) the Specified
Representations (as defined below), and (b) the terms of the documentation for
the Credit Facilities will be such that they do not impair the availability and
use of the Acquisition Sublimit on the Acquisition Date if the conditions set
forth herein and in Annex D hereto are satisfied (it being understood that
(I) to the extent any security interest in the intended collateral (other than
any collateral the security interest in which may be perfected by the filing of
a UCC financing statement or intellectual property filings or the delivery of
stock certificates) is not perfected on the Acquisition Date after your use of
commercially reasonable efforts to do so, the perfection of such security
interest(s) will not constitute a condition precedent to the use and
availability of the Acquisition Sublimit on the Acquisition Date but such
security interest(s) will be required to be perfected within 90 days after the
Acquisition Date (or such longer period as may be agreed by the Administrative
Agent) and (II) nothing in the preceding clause (a) will be construed to limit
the applicability of the individual conditions set forth herein or in Annex D).
As used herein, “Specified Representations” means representations relating to
incorporation or formation; organizational power and authority to enter into the
documentation relating to the Credit Facilities; due execution, delivery and
enforceability of such documentation; solvency of the Borrower and its
subsidiaries, taken as a whole; no conflicts with charter documents or material
agreements; Federal Reserve margin regulations; the Investment Company Act;
OFAC, the PATRIOT Act, FCPA and other anti-terrorism laws; status of the Credit
Facilities as first lien senior debt; use of proceeds, and, subject to the
limitations on perfection of security interests set forth in the preceding
sentence, the creation, perfection and priority of the security interests
granted in the proposed collateral.
3.
Commitment Allocations.

The Lead Arrangers reserve the right at any time after the date of this
Commitment Letter to further allocate, via assignments and/or participations
and/or sub-participations, all or a portion of the Commitment Parties’
respective commitments under the Credit Facility to other Farm Credit System
institutions (together with the Commitment Parties, the “Lender Parties”)
identified by the Lead Arrangers. For the avoidance of doubt, such commitment
allocations




--------------------------------------------------------------------------------




shall not involve the institutional Term Loan B market. The Lead Left Arranger
will determine the final commitment allocations and will notify the Borrower of
such determinations. You agree that, until the Closing Date, there shall be no
competing issues, offerings, placements, amendments, consents, waivers,
refinancings, marketings or other arrangements of or in respect of debt
securities or commercial bank or other credit facilities by or on behalf of the
Borrower or any of its subsidiaries (and you shall use commercially reasonable
efforts to ensure that there are no competing issues, offerings, placements,
amendments, consents, waivers, refinancings, marketings or other arrangements of
or in respect of debt securities or commercial bank or other credit facilities
by or on behalf of the Acquired Business) being offered, placed, refinanced,
marketed or arranged (other than the Credit Facility, the Consent Solicitation
(as defined in Annex B), the credit facilities contemplated by that certain
Commitment Letter dated September 4, 2013 among the Borrower, Goldman Sachs
Lending Partners LLC, Bank of Montreal and BMO Capital Markets Corp. and filed
by the Borrower with the Securities and Exchange Commission, so long as such
credit facilities are not actively being marketed and are terminated on or
before November 4, 2013, and capital lease, purchase money and equipment
financings and letters of credit) without the prior written consent of the Lead
Left Arrangers.
4.
Information.

The Borrower represents and covenants that (i) all written information,
documentation or materials delivered to the Commitment Parties in connection
with the Credit Facility (collectively, the “Information”) (other than financial
projections and information of a general economic or industry-specific nature)
provided directly or indirectly by the Acquired Business or the Borrower is and
will be, when taken as a whole, complete and correct in all material respects
and does not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained therein
not materially misleading (after giving effect to all supplements and updates
thereto from time to time) and (ii) the financial projections that have been or
will be made available to the Lead Arrangers or the Lender Parties by or on
behalf of the Acquired Business or the Borrower have been and will be prepared
in good faith based upon assumptions that are believed by the preparer thereof
to be reasonable at the time such financial projections are furnished to the
Lead Arrangers or the Lender Parties, it being understood and agreed that
financial projections are not a guarantee of financial performance and actual
results may differ from financial projections and such differences may be
material. You agree that if at any time prior to the Closing Date, any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and financial projections were being furnished, and
such representations were being made, at such time, then you will, and you will
use commercially reasonable efforts to cause the Acquired Business to, promptly
supplement, or cause to be supplemented, the Information and financial
projections so that such representations will be correct in all material
respects under those circumstances. In arranging and allocating the Credit
Facility, we will be entitled to use and rely on the Information and the
financial projections without responsibility for independent verification
thereof. We will have no obligation to conduct any independent evaluation or
appraisal of the assets or liabilities of the Borrower, the Acquired Business or
any other party or to advise or opine on any related solvency issues.
5.
Indemnification and Related Matters.

In connection with arrangements such as this, it is the Lead Arrangers’ policy
to receive indemnification. The Borrower agrees to the provisions with respect
to our indemnity and other matters set forth in Annex A, which is incorporated
by reference into this Commitment Letter.
6.
Assignments.

This Commitment Letter may not be assigned by you without the prior written
consent of the Commitment Parties (and any purported assignment without such
consent will be null and void), is intended to be solely for the benefit of the
parties hereto and, except as set forth in Annex A hereto, is not intended to
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto. The Commitment Parties may assign their commitments and
agreements hereunder, in whole or in part, to any of their respective
affiliates. In addition, until the Closing Date, the Commitment Parties may,
with the consent of the Borrower, assign their commitments and agreements
hereunder, in whole or in part, to other Lender Parties. Any assignment by any
Commitment Party to any potential Lender Party or any affiliate made prior to
the Closing Date will only relieve such Commitment Party of its obligations set
forth herein to fund that portion of the commitments so assigned if such
assignment was approved by you in writing. Neither this Commitment Letter nor
the Fee Letter may be amended or any term or provision hereof or thereof waived
or otherwise modified except by an instrument in writing signed by each of the
parties hereto or thereto, as applicable,




--------------------------------------------------------------------------------




and any term or provision hereof or thereof may be amended or waived only by a
written agreement executed and delivered by all parties hereto or thereto.
7.
Confidentiality.



Please note that this Commitment Letter, the Fee Letter and any written
communications provided by, or oral discussions with, the Commitment Parties in
connection with this arrangement are exclusively for the information of the
Borrower and may not be disclosed by you to any third party or circulated or
referred to publicly without our prior written consent except, after providing
written notice to the Commitment Parties, pursuant to a subpoena or order issued
by a court of competent jurisdiction or by a judicial, administrative or
legislative body or committee; provided, that we hereby consent to your
disclosure of (i) this Commitment Letter, the Fee Letter and such communications
and discussions to the Borrower’s officers, directors, agents and advisors who
are directly involved in the consideration of the Credit Facility and who have
been informed by you of the confidential nature of such advice and this
Commitment Letter and the Fee Letter and who have agreed to treat such
information confidentially, (ii) this Commitment Letter and the Fee Letter or
the information contained herein or therein to the Acquired Business to the
extent you notify such person of its obligations to keep such material
confidential, and to the Acquired Business’s officers, directors, agents and
advisors who are directly involved in the consideration of the Credit Facility
to the extent such persons agree to hold the same in confidence (provided that
any disclosure of the Fee Letter or its terms or substance to the Acquired
Business or its officers, directors, agents and advisors shall be redacted in a
manner satisfactory to the Commitment Parties), (iii) this Commitment Letter and
the Fee Letter as required by applicable law or compulsory legal process (in
which case you agree to inform us promptly thereof), (iv) this Commitment Letter
and the Fee Letter to the extent reasonably necessary or advisable in connection
with the exercise of any remedy or enforcement of any right under this
Commitment Letter and the Fee Letter, (v) this Commitment Letter in connection
with the filing by the Borrower with the Securities and Exchange Commission of a
Current Report on Form 8-K reporting the entry by the Borrower into this
Commitment Letter, (vi) the existence of this Commitment Letter and information
about the Credit Facility to market data collectors, similar services providers
to the lending industry, and service providers to the Commitment Parties and the
Lender Parties in connection with the administration and management of the
Credit Facility and (vii) the information contained in Annex C to Moody's
Investor Services, Inc. (“Moody's”) and Standard & Poor's Ratings Group, a
division of The McGraw Hill Corporation (“S&P”); provided, that such information
is supplied to Moody's and S&P only on a confidential basis after consultation
with the Commitment Parties.
The Commitment Parties agree that they will treat as confidential all
information provided to them hereunder by or on behalf of the Borrower, the
Acquired Business or any of their respective subsidiaries or affiliates;
provided, however, that nothing herein will prevent the Commitment Parties from
disclosing any such information (a) pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case the Commitment Parties agree (except with respect to any audit or
examination conducted by bank accountants or any regulatory or self-regulatory
authority exercising examination or regulatory authority) to inform you promptly
thereof to the extent practicable and not prohibited by law), (b) upon the
request or demand of any regulatory authority purporting to have jurisdiction
over such person or any of its affiliates, (c) to the extent that such
information is publicly available or becomes publicly available other than by
reason of improper disclosure by such person, (d) to such person’s affiliates
and their respective officers, directors, partners, members, employees, legal
counsel, independent auditors and other experts or agents who need to know such
information and on a confidential basis, (e) to potential and prospective Lender
Parties, participants and any direct or indirect contractual counterparties to
any swap or derivative transaction relating to the borrower or its obligations
under the Credit Facility, in each case, who are advised of the confidential
nature of such information, (f) to Moody’s and S&P and other rating agencies or
to market data collectors, similar service providers to the lending industry and
service providers to the Administrative Agent, the Commitment Parties and the
Lender Parties in connection with the allocation, administration and management
of the Credit Facility; provided, that such information is limited to Annex C
and is supplied only on a confidential basis, (g) received by such person on a
non-confidential basis from a source (other than the Borrower, the Acquired
Business or any of their respective affiliates, advisors, members, directors,
employees, agents or other representatives) not known by such person to be
prohibited from disclosing such information to such person by a legal,
contractual or fiduciary obligation, (h) to the extent that such information was
already in the Commitment Parties’ possession or is independently developed by
the Commitment




--------------------------------------------------------------------------------




Parties, (i) for purposes of establishing a “due diligence” defense, (j) with
your prior written consent and (k) to the extent reasonably necessary or
advisable in connection with the exercise of any remedy or enforcement of any
right under this Commitment Letter and the Fee Letter. The Commitment Parties’
obligation under this provision shall remain in effect until the earlier of
(i) one year from the date hereof and (ii) the date the definitive Loan
Documents are entered into by the Commitment Parties, at which time any
confidentiality undertaking in the definitive Loan Documents shall supersede
this provision.
8.
Absence of Fiduciary Relationship; Affiliates; Etc.

As you know, each Commitment Party (together with their respective affiliates,
the “Banks”) is engaged, either directly or through its affiliates, in a broad
array of activities. Although the Banks in the course of such other activities
and relationships may acquire information about the transaction contemplated by
this Commitment Letter or other entities and persons which may be the subject of
the financing contemplated by this Commitment Letter, the Banks shall have no
obligation to disclose such information, or the fact that the Banks are in
possession of such information, to the Borrower or to use such information on
the Borrower’s behalf.
Consistent with the Banks’ policies to hold in confidence the affairs of its
customers, the Banks will not furnish confidential information obtained from you
by virtue of the transactions contemplated by this Commitment Letter to any of
its other customers. Furthermore, you acknowledge the Banks have no obligation
to use in connection with the transactions contemplated by this Commitment
Letter, or to furnish to you, confidential information obtained or that may be
obtained by them from any other person.
The Banks may have economic interests that conflict with those of the Borrower,
its equity holders and/or its affiliates. You agree that the Banks will act
under this Commitment Letter as independent contractors and that nothing in this
Commitment Letter or the Fee Letter or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between the Banks and the Borrower, its equity holders or its affiliates. You
acknowledge and agree that the transactions contemplated by this Commitment
Letter and the Fee Letter (including the exercise of rights and remedies
hereunder and thereunder) are arm’s-length commercial transactions between the
Banks, on the one hand, and the Borrower, on the other, and in connection
therewith and with the process leading thereto, (i) the Banks have not assumed
(A) an advisory responsibility in favor of the Borrower, its equity holders or
its affiliates with respect to the financing transactions contemplated hereby or
(B) a fiduciary responsibility in favor of the Borrower, its equity holders or
its affiliates with respect to the transactions contemplated hereby, or in each
case, the exercise of rights or remedies with respect thereto or the process
leading thereto (irrespective of whether the Banks have advised, are currently
advising or will advise the Borrower, its equity holders or its affiliates on
other matters) or any other obligation to the Borrower except the obligations
expressly set forth in this Commitment Letter and the Fee Letter and (ii) the
Banks are acting solely as principals and not as the agents or fiduciaries of
the Borrower, its management, equity holders, affiliates, creditors or any other
person. The Borrower acknowledges and agrees that it has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that the Banks have rendered advisory services of any nature or
respect with respect to the financing transactions contemplated hereby, or owe a
fiduciary or similar duty to the Borrower, in connection with such transactions
or the process leading thereto.
In addition, please note that the Commitment Parties do not provide accounting,
tax or legal advice.
9.
Miscellaneous.

The Commitment Parties’ commitments and agreements hereunder will terminate upon
the first to occur of (i) the consummation of the Acquisition, (ii) the
abandonment or termination of the Acquisition Agreement (as defined in Annex B)
and (iii) December 2, 2013, unless the closing of the Credit Facility, on the
terms and subject to the conditions contained herein, has been consummated on or
before such date (for the avoidance of doubt, it being understood and agreed
that the consummation of the Acquisition shall not be a condition to the closing
of the Credit Facility or the occurrence of the Closing Date, and shall only be
a condition to the availability and use of up to $100,000,000 of the Credit
Facility to fund the Acquisition on the Acquisition Date subject to the limited
conditions set forth in the second paragraph of Section 2 of the Commitment
Letter).




--------------------------------------------------------------------------------




The provisions set forth under Sections 3, 4, 5 (including Annex A), 7 and 8
hereof and this Section 9 and the provisions of the Fee Letter will remain in
full force and effect regardless of whether definitive Loan Documents are
executed and delivered. The provisions set forth in the Fee Letter and under
Sections 5 (including Annex A), 7 and 8 hereof and this Section 9 will remain in
full force and effect notwithstanding the expiration or termination of this
Commitment Letter or the Commitment Parties’ commitments and agreements
hereunder.
The Borrower, for itself and its affiliates, agrees that any suit or proceeding
arising in respect of this Commitment Letter or the Commitment Parties’
commitments or agreements hereunder or the Fee Letter will be tried exclusively
in any Federal court of the United States of America sitting in the Borough of
Manhattan or, if that court does not have subject matter jurisdiction, in any
state court located in the City and County of New York, and the Borrower hereby
submits to the exclusive jurisdiction of, and to venue in, such court. Any right
to trial by jury with respect to any action or proceeding arising in connection
with or as a result of either the Commitment Parties’ commitments or agreements
or any matter referred to in this Commitment Letter or the Fee Letter is hereby
waived by the parties hereto. The Borrower, for itself and its affiliates,
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Service of any process, summons, notice or
document by registered mail or overnight courier addressed to any of the parties
hereto at the addresses above shall be effective service of process against such
party for any suit, action or proceeding brought in any such court. This
Commitment Letter and the Fee Letter will be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws.
The Commitment Parties hereby notify the Borrower and the Acquired Business
that, pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107‑56 (signed into law October 26, 2001)) (the “Patriot Act”), the Commitment
Parties and each Lender Party may be required to obtain, verify and record
information that identifies the Borrower and each of the Guarantors (as defined
in Annex C), which information includes the name and address of the Borrower and
each of the Guarantors and other information that will allow the Commitment
Parties and each Lender Party to identify the Borrower and each of the
Guarantors in accordance with the Patriot Act. This notice is given in
accordance with the requirements of the Patriot Act and is effective for the
Commitment Parties and each Lender Party.
This Commitment Letter may be executed in any number of counterparts, each of
which when executed will be an original, and all of which, when taken together,
will constitute one agreement. Delivery of an executed counterpart of a
signature page of this Commitment Letter by facsimile transmission or electronic
transmission (in pdf format) will be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter and the Fee Letter are the
only agreements that have been entered into among the parties hereto with
respect to the Credit Facility and set forth the entire understanding of the
parties with respect thereto and supersede any prior written or oral agreements
among the parties hereto with respect to the Credit Facility.




--------------------------------------------------------------------------------












Please confirm that the foregoing is in accordance with your understanding by
signing and returning to the Commitment Parties the enclosed copy of this
Commitment Letter, together, if not previously executed and delivered, with the
Fee Letter, on or before the close of business on November 1, 2013, whereupon
this Commitment Letter and the Fee Letter will become binding agreements between
us. If this Commitment Letter and the Fee Letter have not been signed and
returned as described in the preceding sentence by such date, this offer will
terminate on such date. We look forward to working with you on this transaction.
Very truly yours,
AMERICAN AGCREDIT, FLCA
By:
                            
Authorized Signatory
COBANK, ACB
By:
                            
Authorized Signatory
FARM CREDIT SERVICES OF AMERICA, PCA
By:
                            
Authorized Signatory
AGFIRST FARM CREDIT BANK
By:
                            
Authorized Signatory


ACCEPTED AND AGREED AS OF
THE DATE FIRST ABOVE WRITTEN:


LOUISIANA-PACIFIC CORPORATION
By:                            
Name:                        
Title:                        




--------------------------------------------------------------------------------






CHAR1


1332743v5


CHAR1


1332743v5
Annex A
In the event that the Commitment Parties become involved in any capacity in any
action, proceeding or investigation brought by or against any person, including
shareholders, partners, members or other equity holders of the Borrower or the
Acquired Business in connection with or as a result of either this arrangement
or the Transactions (together, the “Letters”), the Borrower agrees to
periodically reimburse the Commitment Parties for their reasonable and
documented out-of-pocket legal and other expenses (including the cost of any
investigation and preparation) incurred in connection therewith. The Borrower
also agrees to indemnify and hold the Commitment Parties harmless against any
and all losses, claims, damages or liabilities to any such person in connection
with or as a result of either this arrangement or the Transactions (whether or
not such investigation, litigation, claim or proceeding is brought by you, your
equity holders or creditors or an indemnified person and whether or not any such
indemnified person is otherwise a party thereto), except to the extent that such
loss, claim, damage or liability has been found by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of the Commitment Parties in
performing the services that are the subject of the Letters or the material
breach by the Commitment Parties of the Letters. In respect of any judgment or
order given or made for any amount due under this Commitment Letter, the Fee
Letter or the transactions contemplated hereby that is expressed and paid in a
currency (the “judgment currency”) other than United States dollars, the
Borrower will indemnify the Commitment Parties against any loss incurred by the
Commitment Parties as a result of any variation as between (i) the rate of
exchange at which the United States dollar amount is converted into the judgment
currency for the purpose of such judgment or order and (ii) the rate of exchange
at which the Commitment Parties are able to purchase United States dollars with
the amount of the judgment currency actually received by the Commitment Parties
at the time of such receipt. The foregoing indemnity shall constitute a separate
and independent obligation of the Borrower and shall survive any termination of
this Commitment Letter, the Fee Letter or the transactions contemplated hereby,
and shall continue in full force and effect notwithstanding any such judgment or
order as aforesaid. The term “rate of exchange” shall include any premiums and
costs of exchange payable in connection with the purchase of or conversion into
United States dollars. If for any reason the foregoing indemnification is
unavailable to the Commitment Parties or insufficient to hold them harmless,
then the Borrower will contribute to the amount paid or payable by the
Commitment Parties as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative economic interests of
(i) the Borrower and the Acquired Business and their respective affiliates,
shareholders, partners, members or other equity holders on the one hand and
(ii) the Commitment Parties on the other hand in the matters contemplated by the
Letters as well as the relative fault of (i) the Borrower and the Acquired
Business and their respective affiliates, shareholders, partners, members or
other equity holders on the one hand and (ii) the Commitment Parties with
respect to such loss, claim, damage or liability and any other relevant
equitable considerations. The reimbursement, indemnity and contribution
obligations of the Borrower under this paragraph will be in addition to any
liability which the Borrower may otherwise have, will extend upon the same terms
and conditions to any affiliate of the Commitment Parties and the partners,
members, directors, agents, employees and controlling persons (if any), as the
case may be, of the Commitment Parties and any such affiliate, and will be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Borrower, the Commitment Parties any such
affiliate and any such person. The Borrower also agrees that neither any
indemnified party nor any of such affiliates, partners, members, directors,
agents, employees or controlling persons will have any liability to the Borrower
or any person asserting claims on behalf of or in right of the Borrower or any
other person in connection with or as a result of either this arrangement or the
Transactions, except to the extent that any losses, claims, damages, liabilities
or expenses incurred by the Borrower or its affiliates, shareholders, partners
or other equity holders have been found by a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such indemnified party in performing the services
that are the subject of the Letters or from a material breach by such
indemnified party of its obligations under the Letters; provided, however, that
in no event will such indemnified party or such other parties have any liability
for any indirect, consequential, special or punitive damages




--------------------------------------------------------------------------------




in connection with or as a result of such indemnified party’s or such other
parties’ activities related to the Letters. The provisions of this Annex A will
survive any termination or completion of the arrangement provided by the
Letters.


Annex B
Louisiana-Pacific Corporation
Transaction Description
Certain capitalized terms used but not defined herein are defined in the
Commitment Letter.
The Borrower intends to acquire (the “Acquisition”), directly or indirectly, all
of the issued and outstanding common shares of Ainsworth Lumber Company Ltd.
(“Ainsworth” and, together with its subsidiaries, the “Acquired Business”) and
its subsidiaries pursuant to the Acquisition Agreement (as defined below).
In connection with the foregoing, it is intended (or, in the case of the Consent
Solicitation referred to below, confirmed) that:
1.
Pursuant to an arrangement agreement (including the exhibits and schedules
thereto, the “Acquisition Agreement”), the Borrower will purchase all of the
issued and outstanding equity common shares of Ainsworth. After giving effect to
the Acquisition, the Borrower will directly or indirectly own all of the equity
interests in Ainsworth.

2.
The Borrower will obtain up to $200.0 million under a new senior secured
revolving credit facility (the “Credit Facility”) having the terms set forth on
Annex C.

3.
The Borrower and/or its subsidiaries have caused Ainsworth to obtain the consent
of the holders of a majority in aggregate principal amount of Ainsworth’s
outstanding 7.5% Senior Secured Notes due 2017 (the “Existing Target Notes” and
such holders, the “Existing Holders”) to the execution of a supplemental
indenture to the Indenture, dated as of November 27, 2012, among Ainsworth, the
guarantors party thereto, The Bank of New York Mellon, as trustee and as U.S.
collateral agent, and BNY Trust Company of Canada, as Canadian collateral agent
(the “Existing Indenture”) that eliminates any requirement of Ainsworth or any
other person to make a “Change of Control Offer” (as defined in the Existing
Indenture) in connection with the Acquisition (such consent solicitation is
referred to herein as a “Consent Solicitation”).

4.
The proceeds of the Credit Facility, together with (a) cash on hand at the
Borrower and/or its subsidiaries, (b) cash on hand at the Acquired Business and
(c)  common equity of the Borrower issued to shareholders (and option holders)
of Ainsworth, will be applied (i) to finance all of the cash consideration
required in the Acquisition, (ii)  to pay the costs, fees and expenses incurred
in connection with the Transactions (including any costs, fees and expenses
associated with the Consent Solicitation) (such costs, fees and expenses, the
“Transaction Costs”) and (iii) to fund general working capital needs of the
Borrower, its subsidiaries and the Acquired Business.

The transactions described above (including payment of the Transaction Costs)
are collectively referred to herein as the “Transactions”.


Annex C
Louisiana-Pacific Corporation
Summary of the Credit Facility
This Summary outlines certain terms of the Credit Facility referred to in the
Commitment Letter, of which this Annex C is a part. Certain capitalized terms
used herein are defined in the Commitment Letter.
See attached.




--------------------------------------------------------------------------------






Annex D
Louisiana-Pacific Corporation
Summary of Conditions Precedent to the Credit Facility
This Summary of Conditions Precedent outlines certain of the conditions
precedent to the Credit Facility referred to in the Commitment Letter, of which
this Annex D is a part. Certain capitalized terms used herein are defined in the
Commitment Letter.
1.
Fees and Expenses. On the Closing Date, all costs, fees, expenses and other
compensation contemplated by the Commitment Letter and the Fee Letter payable to
the Lead Arrangers, the Administrative Agent or the Lender Parties shall have
been paid to the extent due.

2.
Customary Closing Documents. The Lead Arrangers shall be satisfied that the
Borrower has complied with the following customary closing conditions: (i) the
delivery of customary legal opinions, lien searches and officer’s certificates;
(ii) evidence of authority; (iii) perfection of liens and pledges with respect
to the collateral securing the Credit Facility (solely in connection with the
use of the Acquisition Sublimit to fund the Acquisition, subject to the second
paragraph of Section 2 of the Commitment Letter); (iv) delivery of a solvency
certificate from the chief financial officer of the Borrower in form and
substance, and with supporting documentation, reasonably satisfactory to the
Lead Arrangers, certifying that the Borrower and its subsidiaries are, on a
consolidated basis, solvent; and (v) the delivery of a payoff and lien release
letter from the administrative agent under the Borrower’s existing asset-based
credit facility. The Lead Arrangers will have received at least 5 days prior to
the Closing Date all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act.

3.
Accuracy of Representations and Warranties. Other than in connection with the
use of the Acquisition Sublimit to fund the Acquisition, the representations and
warranties set forth in the Loan Documents shall be true and correct in all
material respects (without giving effect to any “double materiality”).

4.
Acquisition-Specific Conditions. Solely in connection with the availability and
use of up to $100,000,000 of the Credit Facility to fund the Acquisition on the
Acquisition Date:

a.No Ainsworth Material Adverse Effect        (x) There not having occurred, or
having been disclosed to the public (if previously undisclosed to the public),
since the date of the Commitment Letter, any Ainsworth Material Adverse Effect
and (y) there not having occurred, since December 31, 2012 (the date of the most
recent audited financial statements for the Acquired Business furnished by the
Borrower to the Lead Arrangers), any event, occurrence or development or state
of circumstances or facts which has had or would, individually or in the
aggregate, reasonably be expected to have an Ainsworth Material Adverse Effect.
“Ainsworth Material Adverse Effect” means any change, development, effect,
event, circumstance, fact or occurrence that individually or in the aggregate
with other such changes, developments, effects, events, circumstances, facts or
occurrences, (x) is or would reasonably be expected to be, material and adverse
to the business, condition (financial or otherwise), properties, assets
(tangible or intangible), liabilities (including any contingent liabilities),
operations or results of operations of Ainsworth and its subsidiaries, taken as
a whole, or (y) prevents or materially adversely affects the ability of
Ainsworth to timely perform its obligations under the Acquisition Agreement (as
defined in Exhibit B), except, any change, development, effect, event,
circumstance, fact or occurrence resulting from or relating to: (i) the
announcement of the execution of the Acquisition Agreement or the transactions
contemplated thereby; (ii) general political, economic or financial conditions
in Canada and the United States (provided that it does not have a materially
disproportionate effect on Ainsworth relative to other companies in its
industry); (iii) the state of securities or commodity markets in general
(provided that it does not have a materially disproportionate effect on
Ainsworth relative to other companies in its industry); (iv) the commencement or
continuation of any war, armed hostilities or acts of terrorism; (v) the state
of the oriented strand board industry in general (provided that such conditions
do not have a materially disproportionate effect on Ainsworth relative to other
companies in the oriented strand board industry); or (vi) any decrease in the
trading price or any decline in the trading volume of the equity securities of
Ainsworth (it being understood that the causes underlying such change in trading
price or trading volume




--------------------------------------------------------------------------------




(other than those in items (i) to (v) above) may be taken into account in
determining whether an Ainsworth Material Adverse Effect has occurred).
b.Concurrent Transactions. The proceeds from borrowings made on the Acquisition
Date pursuant to the Credit Facility, together with (a) cash on hand at the
Borrower and/or its subsidiaries and (b) cash on hand at the Acquired Business
will be sufficient (i) to finance all of the cash consideration required in the
Acquisition and (ii) to pay the Transaction Costs. The terms of the Acquisition
Agreement will be reasonably satisfactory to the Lead Arrangers (it being agreed
that the Acquisition Agreement dated September 4, 2013 publicly filed by the
Borrower with the Securities and Exchange Commission is reasonably satisfactory
to the Lead Arrangers). The Acquisition shall have been consummated pursuant to
the Acquisition Agreement, in each case without giving effect to any
modifications, consents, amendments or waivers thereto that are materially
adverse to the Lender Parties and the Lead Arrangers (it being understood that
any amendment to Sections 9.3 (Third Party Beneficiaries ), 9.6 (Governing Law;
Waiver of Jury Trial ) or 9.12 (No Recourse ) (or the related definitions) of
the Acquisition Agreement as in effect on the date hereof that is adverse to the
Lender Parties and the Lead Arrangers). There will not exist (pro forma for the
Acquisition and the financing thereof) any default or event of default under any
indebtedness for borrowed money of the Borrower, Ainsworth or any of their
respective subsidiaries with a principal balance in excess of $10.0 million.
c.Financial Statements. The Lead Arrangers shall have received (i) audited
financial statements of each of the Borrower and the Acquired Business for each
of the three fiscal years immediately preceding the Acquisition; (ii) as soon as
internal financial statements are available to the Acquired Business and the
Borrower, unaudited financial statements for any interim period or periods of
the Borrower and the Acquired Business ended after the date of the most recent
audited financial statements and more than 45 calendar days prior to the
Acquisition Date; and (iii) customary pro forma financial statements giving
effect to the Transactions.
d.Accuracy of Representations and Warranties. The Specified Acquisition
Agreement Representations and the Specified Representations shall be true and
correct in all material respects (without giving effect to any “double
materiality”).




